DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-3 responded on June 17, 2021 are pending.
Response to Arguments
Applicant's arguments, see pg. 6, filed June 17, 2021, with respect to the rejection(s) of claim(s) 1-3 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues that Suzuki does not teach "the DCI format including Hybrid Automatic Repeat reQuest (HARQ) information indicating initial transmission or retransmission for a HARQ process". Suzuki discloses MCS, RV and NDI are prepared for each uplink data, the NDI (i.e. HARQ information) is toggled or not, mobile station device identifies whether initial transmission or retransmission on PUSCH is instructed by base station device 3. When receiving the uplink grant, mobile station device stores the NDI included in the received uplink grant see [0051-0053]. If the HARQ information is not NDI, applicant should further amend HARQ information to overcome the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitavial et al. (US 20140071860 A1, hereinafter "Susitavial") in view of Chen et al. (US 8121048 B2) and Suzuki et al. (US 20130215962 A1, hereinafter "Suzuki").
Regarding to claim 1, Susitavial discloses a terminal device configured and/or programmed to perform discontinuous reception, the terminal device comprising (Susitavial, [Abstract, 0015] The UE using discontinuous reception comprises a processor, and a memory storing instructions that, when executed by the processor):               
reception circuitry configured and/or programmed to monitor a physical downlink control channel including downlink control information (DCI) format. the DCI format including Hybrid Automatic Repeat reOuest (HARQ) information (Susitavial, [0006] the UE monitors the PDCCH (i.e. physical download control channel), and receives Hybrid Automatic Repeat Request (HARQ) feedback (i.e. HARQ information) in a PDCCH when such is expected); and
Medium Access Control layer processing circuitry configured and/or programmed to control a first Hybrid Automatic Repeat reQuest (HARQ) process related to uplink transmission, a second HARQ process related to downlink transmission, a first

timer for the second HARQ process, a first retransmission timer for the first HARQ process and a second retransmission timer for the second HARQ process (Susitavial, [0006, 0082] Media access control (i.e. medium access control layer) specification defines DRX, HARQ mechanism; there is HARQ (i.e. second HARQ) and RTT (i.e. second RTT) for downlink and there is HARQ (i.e. first HARQ) and RTT (i.e. first RTT) for uplink), for each subframe, the terminal device (Susitavial, Fig. 5, and the associated text in Para. [0066] discloses the frame 504 is divided into ten subframes):
wherein the first HARQ RTT timer is different from the second HARQ RTT
timer, the first HARQ process is different from the second HARQ process, and the first retransmission timer is different from the second retransmission timer (Susitavial, [0006, 0082] there is HARQ (i.e. second HARQ) and RTT (i.e. second RTT) for downlink and there is HARQ (i.e. first HARQ) and RTT (i.e. first RTT) for uplink),
starts the first retransmission timer irrespective of whether data of the first HARQ
process is successfully decoded, in a case that the first HARQ RTT timer expires in a given subframe (Susitavial, Fig. 9-10, [0006, 0082] setting a first DRX timer (i.e. the first retransmission timer), the duration of which is dependent on UL-DL configurations of a plurality of aggregated cells, including the first and second cells, such that the duration of the first timer corresponds to a first number of subframes  (i.e. in a given time frame) where at least one of the plurality of aggregated cells has a DL subframe; when the UE receives a DL transmission, it starts a DL HARQ RTT Timer for the current HARQ process. When this timer expires, the Retransmission Timer of the HARQ process is started and the UE monitors the PDCCH for incoming assignments);
starts the second retransmission timer (Susitavial, [0082] setting a second DRX timer (i.e. the second retransmission timer)),
monitors the physical downlink control channel during an Active Time including a period in which either the first retransmission timer or the second retransmission timer is running (Susitavial, [0006] The User Equipment (UE) shall monitor the PDCCH (i.e. physical download control channel) during DRX Active Time (i.e. retransmission timer is running) when on duration timer is running).
	Susitavial does not explicitly disclose wherein an asynchronous HARQ is applied to the uplink transmission and starts the second timer in a case that the second HARQ RTT timer expires in a given subframe and data of the second HARQ process is not successfully decoded.
	However, Chen from the same field of invention discloses wherein an asynchronous HARQ is applied to the uplink transmission (Chen, Col. 4 the repeat control method in the enhanced uplink asynchronous HARQ) and starts the second timer in a case that the second HARQ RTT timer expires in a given subframe and data of the second HARQ process is not successfully decoded (Chen, Col. 4 The UE controls the retransmission by using the value of the retransmission timer and the maximum number of retransmissions of the MAC-e PDU, When the UE receives an indication from the corresponding enhanced uplink HARQ indication channel, if NACK is received (i.e. not successfully decode) after the first transmission of the data, the retransmission timer of this MAC-e PDU is started up, and step (23) is performed ).
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation disclosed by Susitavial and asynchronous uplink HARQ disclosed by Chen with a motivation to make this modification in order to avoid reordering buffer congestion and sequence number confusion (Chen, Col. 3). 
	Susitavial in view of Chen does not explicitly disclose indicating initial transmission or retransmission for a HARQ process, the initial transmission is triggered in a case that the HARQ information is toggled based on comparing the HARQ information with previous HARQ information, the retransmission is triggered in a case that the HARQ information is not toggled based on comparing the HARQ information with previous HARQ information.
	Suzuki from the same field of endeavor discloses indicating initial transmission or retransmission for a HARQ process, the initial transmission is triggered in a case that the HARQ information is toggled based on comparing the HARQ information with previous HARQ information, the retransmission is triggered in a case that the HARQ information is not toggled based on comparing the HARQ information with previous HARQ information (Suzuki, [0052-53, 66] the NDI (i.e. HARQ information) is toggled or not, mobile station device identifies whether initial transmission or retransmission on PUSCH is instructed by base station device; When receiving the uplink grant, mobile station device stores the NDI included in the received uplink grant mobile station performs initial transmission or retransmission with the stored uplink grant (i.e. previous HARQ information) which is store in HARQ buffer, retransmission the when the buffer is not empty and initial transmission when the buffer is empty).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Suzuki’s system for HARQ process into Susitavial’s carrier aggregation process as modified by Chen with a motivation to make this modification in order to improve the use efficiency of an uplink frequency (Suzuki, [0006]).	
Regarding to claims 2 and 3, these claims recite “a communicating method for a terminal device” and “an integrated circuit mounted on a terminal device” that disclose similar steps as recited by the method of claim 1, thus are rejected with the same rationale applied against claims 2 and 3 as presented above.	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415